UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

KAREN R.,

                                     Plaintiff,

           v.                                                             1:17-CV-1232
                                                                             (DJS)
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                           OF COUNSEL:

KAREN R.
Plaintiff, Pro Se
19 Maple Avenue
Acra, NY 12405

U.S. SOCIAL SECURITY ADMIN.                            LUCY WEILBRENNER, ESQ.
OFFICE OF REG’L GEN. COUNSEL                           MARIA P. FRAGASSI SANTANGELO,
REGION II                                              ESQ.
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Plaintiff pro se, Karen R., brought this action pursuant to 42 U.S.C. § 405(g)

seeking review of a decision by the Commissioner of Social Security that Plaintiff was

1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 4 & General Order 18.
not disabled for purposes of disability insurance benefits. Dkt. No. 1. Currently before

the Court is the Commissioner of Social Security’s Motion for Judgment on the

Pleadings. Dkt. No. 16. Despite several orders from the Court directing her to file a

brief supporting her claim for relief, Plaintiff failed to do so. Dkt. Nos. 14, 15, & 18.

For the reasons set forth below, Defendant’s Motion for Judgment on the Pleadings is

granted. The Commissioner’s decision is affirmed and the Complaint is dismissed.

                          I. RELEVANT BACKGROUND

                               A. Factual Background

       Plaintiff was born in 1968. Dkt. No. 13, Admin. Tr. (“Tr.”), p. 204. Plaintiff

reported completing high school. Tr. at p. 145. She has past work experience as a bank

teller and at a nursing home. Tr. at p. 146. Plaintiff alleges disability based upon hip,

shoulder, knee, arm, and elbow pain; degenerative disc disease; endometriosis;

generalized anxiety disorder; and depressive disorder. Tr. at p. 144 & 204.

                                B. Procedural History

       Plaintiff applied for disability insurance benefits on September 30, 2014. Tr. at

p. 204. She alleged a disability onset date of November 5, 2013. Tr. at pp. 141 & 204.

Plaintiff’s application was initially denied on February 26, 2015, after which she timely

requested a hearing before an Administrative Law Judge (“ALJ”). Tr. at p. 141.

Plaintiff appeared at a hearing before ALJ David F. Neumann on August 11, 2016. Tr.

at pp. 31-63. On October 26, 2016, the ALJ issued a written decision finding Plaintiff

was not disabled under the Social Security Act. Tr. at pp. 15-26. On September 18,
                                           2
2017, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner. Tr. at pp. 1-6.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since November 5, 2013, the alleged onset date. Tr. at p. 17. Second, the ALJ found

that Plaintiff had the following severe impairments: Cervical and lumbar degenerative

disc disease, bilateral knee degenerative joint disease, right shoulder rotator cuff

tendinitis/bursitis, status post hip arthroplasty, sleep apnea, obesity, major depressive

disorder and generalized anxiety disorder. Id. Third, the ALJ found that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals

one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Tr.

at p. 18. Fourth, the ALJ found that Plaintiff has the residual functional capacity

(“RFC”) to perform sedentary work except:

       The claimant can perform simple, routine, repetitive work at a specific
       vocational preparation of 1 or 2, in low stress job, defined as, having no
       more than occasional changes in the work setting. She can have occasional
       contact with supervisors, coworkers and the public. She can lift and carry
       five pounds frequently and 10 pounds occasionally, sit for seven hours,
       with normal breaks, in an eight-hour workday and stand and/or walk one
       hour, with normal breaks, in an eight-hour workday. She can perform
       pushing and pulling motion with her upper and lower extremities within
       the aforementioned weight restrictions, no work above shoulder level. She
       can occasionally climb stairs and ramps, stoop, balance, and crawl and she
       should avoid climbing ladders, ropes, and scaffolds, crouching and
       kneeling. She should avoid driving a motor vehicle.

                                           3
Tr. at p. 21. Fifth, the ALJ found that Plaintiff could not perform her past relevant work

as a bank teller. Tr. at p. 25. Sixth, the ALJ found that based upon Plaintiff’s age,

education, and functional abilities there are other jobs that exist in significant numbers

in the national economy that Plaintiff can perform. Tr. at pp. 25-26. The ALJ, therefore,

concluded that Plaintiff is not disabled. Tr. at p. 26.

                       II. RELEVANT LEGAL STANDARDS

                                 A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than
                                             4
one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:


                                           5
       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of the
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                              C. Plaintiff’s Pro Se Status

       Given that Plaintiff is proceeding pro se the Court is mindful of its obligation to

“engage in a searching inquiry when deciding whether substantial evidence supports an

administrative fact finding, whether or not a pro se litigant is perceptive enough to

identify a specific evidentiary deficiency.” Smith v. Comm’r of Soc. Sec., 2014 WL

3392336, at *4 (N.D.N.Y. July 10, 2014) (citing Monette v. Astrue, 269 Fed. Appx. 109,

110 (2d Cir. 2008)). The Northern District’s General Order 18 provides that “[t]he
                                            6
failure to file a brief by either party may result in the consideration of the record without

the benefit of the party’s arguments.” It further provides that in “the event a plaintiff

fails to submit a brief, the defendant may file a motion to dismiss for failure to

prosecute.” Defendant has not chosen to file such a motion here. “Accordingly, the

Court has, despite Plaintiff’s failure to file a brief, examined the record to determine

whether the ALJ applied the correct legal standards and reached a decision based on

substantial evidence.” Dozier v. Colvin, 2013 WL 1294312, at *6 (N.D.N.Y. Mar. 26,

2013).

                                      III. ANALYSIS

                          A. The Five Step Sequential Analysis

         Since Plaintiff has not identified potential errors in the ALJ’s analysis, the Court

has examined the record at each step of the sequential analysis for error.

         “At step one of the sequential analysis, the ALJ must consider a plaintiff’s work

activity during the period of alleged disability.” Parks v. Comm’r of Soc. Sec., 2016

WL 590227, at *4 (N.D.N.Y. Feb. 11, 2016) (citing C.F.R. § 404.1520(a)(i)). “If the

claimant is currently engaged in substantial gainful employment, she will be found not

disabled.” Ewing v. Astrue, 2013 WL 1213129, at *4 (N.D.N.Y. Mar. 22, 2013). Here,

the ALJ found that Plaintiff had not engaged in substantial gainful employment since

the alleged onset date of her disability. Tr. at p. 17. The record supports this conclusion.

Tr. at pp. 136 (earnings record reflecting no income in years 2014-2016).


                                              7
       “At step two of the sequential analysis, the ALJ must determine whether the

claimant has a ‘severe medically determinable physical or mental impairment.’” Pepper

v. Comm’r of Soc. Sec., 2015 WL 3795879, at *2 (N.D.N.Y. June 17, 2015) (quoting 20

C.F.R. § 404.1520(a)(4)(ii)). A condition will be found not severe when it does not

significantly impact or limit the individual’s ability to do basic work. Id. Prior to her

hearing before the ALJ, Plaintiff identified twelve distinct impairments that she alleged

to be suffering from:

       Right hip degenerative changes post 4/5/16 total hip arthroplasty; Lumbar
       stenosis, degenerative disc disease; Bilateral knee degenerative changes;
       Cervical      degenerative      disc      disease;     Right      shoulder
       impingement/tendonitis; Right lateral epicondylitis; Left shoulder
       impingement post 12/09 surgery; Left lateral epicondylitis post 9/17/10
       surgery; Left cubital tunnel syndrome; Endometriosis; Generalized
       anxiety disorder; and Depressive disorder.

Tr. at p. 204 (citations omitted). The ALJ found the following severe impairments:

cervical and lumbar degenerative disc disease, bilateral knee degenerative joint disease,

right shoulder rotator cuff tendinitis/bursitis, status post hip arthroplasty, sleep apnea,

obesity, major depressive disorder and generalized anxiety disorder. Tr. at p. 17. The

ALJ also identified hypertension, gastroesophageal reflux disease, and asthma as non-

severe impairments. Id.

       “The ‘mere presence of a disease or impairment, or establishing that a person has

been diagnosed or treated for a disease or impairment’ is not, itself, sufficient to deem a

condition severe.” Bergeron v. Astrue, 2011 WL 6255372, at *3 (N.D.N.Y. Dec. 14,

2011) (quoting McConnell v. Astrue, 2008 WL 833968, at *2 (N.D.N.Y. 2008)).
                                            8
Plaintiff claimed to suffer from lateral epicondylitis in both arms. Tr. at p. 204. The

most recent medical records in the source cited by Plaintiff as support, however, made

numerous references to that condition being “mild.” Tr. at pp. 215-216. Clinical

findings of a mild condition support the ALJ’s decision not to make a specific finding

of severity as to those conditions. Bailey v. Berryhill, 2019 WL 427320, at *3 (D. Conn.

Feb. 4, 2019); Dillingham v. Astrue, 2010 WL 3909630, at *5 (N.D.N.Y. Aug. 24,

2010), report and recommendation adopted, 2010 WL 3893906 (N.D.N.Y. Sept. 30,

2010).

         Substantial evidence also supported the ALJ’s finding that endometriosis was not

a severe medical impairment. Tr. at p. 18. The ALJ reviewed the medical record and

determined that this, and related, conditions had been addressed by successful surgery

and that the “record does not document complications[,] subsequent surgery[,] or

complaints of ongoing problems.” Id. (citing medical records). A review of the medical

records cited by the ALJ clearly provides substantial evidence to support the conclusion

that this was not an impairment that significantly limited Plaintiff’s ability to work. See

20 C.F.C. § 404.1521(b).

         The ALJ’s decision does not reflect whether he considered Plaintiff’s complaints

of left shoulder impingement and carpal tunnel syndrome to be severe impairments. The

Court nonetheless concludes that even were this error, the error is harmless. “The

omission of an impairment at step two may be deemed harmless error, particularly where

the disability analysis continues and the ALJ later considers the impairment in her RFC
                                            9
determination.”    Pascal T. v. Berryhill, 2019 WL 316009, at *7 (N.D.N.Y. Jan. 24,

2019) (citing cases); see also Margarita S. v. Comm’r of Soc. Sec., 2019 WL 266678, at

*5 (N.D.N.Y. Jan. 18, 2019); Terry M. v. Comm’r of Soc. Sec., 2018 WL 6807218, at

*5 (N.D.N.Y. Dec. 27, 2018). The ALJ discussed Plaintiff’s various complaints of

upper extremity pain in the remainder of his opinion and the RFC identified by the ALJ

clearly addressed hand, arm, and shoulder limitations. Tr. at pp. 21-24. Given that these

limitations were considered in the overall evaluation of Plaintiff’s functional limitations,

the failure to specifically discuss them at step two was harmless. Woodside v. Comm’r

of Soc. Sec., 2016 WL 796075, at *2 (N.D.N.Y. Feb. 23, 2016) (citing cases).

       “Step three requires a determination as to ‘whether, based solely on medical

evidence, the claimant has an impairment which is listed in Appendix 1 of the

regulations.’” Rivas v. Barnhart, 2005 WL 183139, at *19 (S.D.N.Y. Jan. 27, 2005)

(quoting Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)). “For a claimant to show

that his impairment matches a listing, it must meet all of the specified medical criteria.

An impairment that manifests only some of those criteria, no matter how severely, does

not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). Here, the ALJ considered

whether Plaintiff’s conditions met the listings for musculoskeletal and respiratory

impairments, as well as mental disorders, and concluded that they did not. Tr. at pp. 18-

21. Upon review, the ALJ’s conclusions in this regard are supported by substantial

evidence.


                                            10
       The ALJ specifically addressed Listings 12.04 & 12.06 and found that Plaintiff

did not satisfy the criteria for either. Tr. at pp. 18-21. “To meet Listing 12.04, a claimant

must satisfy the diagnostic description in the introductory paragraph of 12.04, and meet

the additional requirements of § 12.04(A) and (B), or § 12.04(C).” Green v. Comm’r

of Soc. Sec., 2016 WL 1020859, at *5 (N.D.N.Y. Mar. 14, 2016) (citing 20 C.F.R. Pt.

404, Subpt. P, App. 1, §§ 12.00(A) & 12.04). Similarly, “[i]n order to meet Listing

12.06, Plaintiff must show that she meets the criteria under paragraph A of the Listing

and either paragraphs B or C.” Tiffany C. v. Comm’r of Soc. Sec., 2018 WL 4610676,

at *4 (N.D.N.Y. June 20, 2018), report and recommendation adopted sub nom. Tiffany

C. v. Berryhill, 2018 WL 3344212 (N.D.N.Y. July 9, 2018) (citing 20 C.F.R. § 404,

Subpart P, App. 1, § 12.06 (2014)). Part B of both listings requires a showing of either

extreme or marked limitation. 20 C.F.R. Pt. 404, Subpt. P., App. 1, §§ 12.04 & 12.06.

Part C requires that any condition meet a durational requirement. Id.

       The ALJ undertook a full and complete review of the medical evidence presented

on the record in evaluating whether these requirements were met. Tr. at pp. 18-21. He

did a detailed analysis of the relevant records and applied the proper standards. The

ALJ’s conclusion that Plaintiff does not have marked restriction of daily activities, social

functioning, or concentration, persistence or pace or that she has not experienced

repeated episodes of decompensation of extended duration or that her condition does

not satisfy the duration requirements under Part C was supported by substantial


                                             11
evidence. The Court finds that there is no basis for concluding that the ALJ erred in his

analysis.

       The ALJ also noted that he considered Listings 1.00 & 3.00, but did not provide

a detailed explanation of his conclusion that Plaintiff did not meet any portion of either

Listing. Tr. at p. 18. To the extent this failure to provide an explanation was error it

was harmless inasmuch as the Court has conducted a “searching inquiry of the entire

evidentiary record” which fails to disclose any basis for finding that Plaintiff satisfied

the criteria for either listing. Insel v. Colvin, 2014 WL 4804282, at *3 (N.D.N.Y. Sept.

26, 2014) (finding harmless error when ALJ failed to specifically address listing

requirement).

       Prior to moving to step 4, the ALJ must determine the Plaintiff’s residual

functional capacity. 20 C.F.R. § 404.1520(e); Hall v. Colvin, 2016 WL 6989806, at *10

(N.D.N.Y. Nov. 29, 2016). “In assessing a claimant’s RFC, an ALJ must consider all

of the relevant medical and other evidence, including a claimant’s subjective complaints

of pain.” Mills v. Astrue, 2012 WL 6681685, at *3 (N.D.N.Y. Dec. 21, 2012) (internal

quotations and citations omitted); see also Knapp v. Apfel, 11 F. Supp. 2d 235, 238

(N.D.N.Y. 1998) (“The RFC is determined by considering all relevant evidence”). The

question for the Court is whether the RFC is supported by substantial evidence. Mills

v. Astrue, 2012 WL 6681685, at *3.

       The ALJ found Plaintiff had the RFC to:


                                           12
       perform simple, routine, repetitive work at a specific vocational
       preparation of 1 or 2, in low stress job, defined as, having no more than
       occasional changes in the work setting. She can have occasional contact
       with supervisors, coworkers and the public. She can lift and carry five
       pounds frequently and 10 pounds occasionally, sit for seven hours, with
       normal breaks, in an eight-hour workday and stand and/or walk one hour,
       with normal breaks, in an eight-hour workday. She can perform pushing
       and pulling motion with her upper and lower extremities within the
       aforementioned weight restrictions, no work above shoulder level. She can
       occasionally climb stairs and ramps, stoop, balance, and crawl and she
       should avoid climbing ladders, ropes, and scaffolds, crouching and
       kneeling. She should avoid driving a motor vehicle.

Tr. at p. 21. The ALJ’s decision undertook the required thorough analysis of the medical

opinions and medical records in explaining his conclusions. Tr. at pp. 21-24. In doing

so he noted that no treating physician offered a medical opinion on Plaintiff’s physical

functional capacity, but that he did have several consultative examiner’s opinions on

which to rely. Tr. at p. 24. “State agency medical consultants are recognized experts in

evaluation of medical issues in disability claims under the Act. Accordingly, their

opinions can constitute substantial evidence.” Noble v. Comm’r of Soc. Sec., 2015 WL

1383625, at *8 (N.D.N.Y. Mar. 25, 2015) (internal citation omitted); see also Peryea v.

Comm’r of Soc. Sec., 2014 WL 4105296, at *7 (N.D.N.Y. Aug. 20, 2014).

       Dr. Arthur McGinn provided a medical source statement which the ALJ gave

great weight. Tr. 24. Dr. McGinn found that Plaintiff had moderate limitations on her

ability to understand and remember instructions, but only a mild limitation on her ability

to carry out simple instructions. Tr. at p. 547. Dr. McGinn also found moderate

limitations on Plaintiff’s ability to interact well with supervisors, coworkers, and the

                                           13
public. The ALJ placed certain non-exertional limitations on Plaintiff’s RFC. Included

among them, were limiting her to simple, routine, and repetitive work in a low stress

job, as well as having only occasional contact with other workers and the general public.

Tr. at p. 21. Dr. McGinn’s findings provide substantial evidence for these limitations.

Allen v. Comm’r of Soc. Sec., 351 F. Supp. 3d 327, 338 (W.D.N.Y. 2018); Robinson v.

Comm’r of Soc. Sec., 2018 WL 3372962, at *3 (W.D.N.Y. July 11, 2018). The ALJ

also indicated that Plaintiff should avoid driving, Tr. at p. 21, a finding well supported

both by Dr. McGinn’s opinion and Plaintiff’s own hearing testimony. Tr. at pp. 45-46

& 548.

       The ALJ also found Plaintiff to have certain exertional limitations, specifically:

         She can lift and carry five pounds frequently and 10 pounds occasionally,
         sit for seven hours, with normal breaks, in an eight-hour workday and
         stand and/or walk one hour, with normal breaks, in an eight-hour workday.
         She can perform pushing and pulling motion with her upper and lower
         extremities within the aforementioned weight restrictions, no work above
         shoulder level. She can occasionally climb stairs and ramps, stoop,
         balance, and crawl and she should avoid climbing ladders, ropes, and
         scaffolds, crouching and kneeling.

Tr. at p. 21. A review of the record establishes that the medical evidence as a whole and

Dr. Prezio’s opinion in particular, which the ALJ credited, along with Plaintiff’s own

testimony provides substantial evidence for these limitations. Dr. Prezio noted mild to

moderate limitations on Plaintiff’s ability to do any heavy lifting or to engage in

prolonged standing, walking, squatting, kneeling or bending. Tr. at p. 340. This

certainly supports the ALJ’s decision to limit Plaintiff to standing or walking just one

                                            14
hour during the day as well as limiting or excluding her from stooping, balancing,

crawling, climbing, crouching or kneeling. Tr. at p. 21. These limitations were also

consistent with Plaintiff’s testimony about her own daily activities and abilities. Tr. at

pp. 34-54. Plaintiff testified that she could lift five pounds, Tr. at p. 38, which provides

substantial evidence for the conclusion that she could do so frequently. Dr. Prezio’s

opinion further supports the finding that Plaintiff could lift ten pounds occasionally. Tr.

at p. 340.

       Steps four and five of the sequential analysis involve the determination and

application of the Plaintiff’s RFC. See 20 C.F.R. § 404.1520(a)(4). This analysis

entails:

       Step 4: The Commissioner evaluates whether the claimant’s RFC would
       allow her to perform her past relevant work. If so, she will be found not
       disabled.

       Step 5: The Commissioner considers the claimant’s RFC, age, education
       and past work experience to determine whether she is capable of
       performing other work. If the claimant cannot perform other work, she
       will be found disabled. If the claimant can perform other work, she will
       be found not disabled.

Ewing v. Astrue, 2013 WL 1213129, at *4.

       At step four, the ALJ concluded that Plaintiff could not perform her past relevant

work, Tr. at p. 25, a conclusion favorable to Plaintiff which she presumably would not

dispute.

       At step five, the ALJ concluded that Plaintiff could not perform her past work as

a bank teller, but that she could perform other jobs existing in significant numbers in the
                                            15
national economy. Tr. at pp. 25-26. To assist with the step five determination, the ALJ

called a vocational expert to testify at Plaintiff’s hearing. Tr. at pp. 54-63; see also 20

C.F.R. § 404.1566(e).

       When utilizing a VE, the ALJ poses hypothetical questions which must
       reflect the full extent of the claimant’s capabilities and impairments to
       provide a sound basis for the VE’s testimony. When a hypothetical
       question meets that requirement, and is supported by substantial evidence,
       VE testimony suffices as substantial evidence to support a step five
       finding.

Boyer v. Berryhill, 2017 WL 1207833, at *5 (N.D.N.Y. Mar. 31, 2017) (citations

omitted); see also Sontz v. Colvin, 2016 WL 4444876, at *7 (N.D.N.Y. Aug. 23, 2016)

(“An ALJ may rely on a VE’s testimony regarding the availability of work as long as

the hypothetical facts the expert is asked to consider are based on substantial evidence

and accurately reflect the plaintiff’s limitations.”).

       The hypotheticals posed to the VE were consistent with the properly supported

RFC. Tr. at pp. 56-63. The VE testified to several jobs that an individual with the

identified limitations would be able to perform. Tr. at pp. 57-58 (document preparer,

47,000 jobs; grinding machine operator, 71,000 jobs) & 61 (table worker, 464,000 jobs).

Those numbers are clearly “a significant number of jobs” within the national economy.

20 C.F.R. § 404.1566(b); Roe v. Colvin, 2015 WL 729684, at *7 (N.D.N.Y. Feb. 19,

2015) (44,000 jobs constitute sufficient numbers in national economy).

       For the reasons set forth above, the ALJ applied the correct legal standards in

applying the five step sequential analysis and his conclusions at each step were

                                             16
supported by substantial evidence. The Commissioner’s determination, therefore, is

affirmed.

                 B. Information Submitted to the Appeals Council

       Defendant’s brief raises an additional issue for consideration, the propriety of the

Appeals Council’s consideration of the information submitted to it following the ALJ’s

decision. Dkt. No. 16, Def.’s Mem. of Law at p. 13. On administrative appeal, Plaintiff

submitted to the Appeals Council material from Dr. James Schneider dated November

28, 2016. Tr. at pp. 2 & 209-210. This was one month after the issuance of the ALJ’s

decision. See Tr. at p. 26. The Appeals Council concluded that this was not basis for

reversing the ALJ’s decision because the new evidence “does not relate to the period at

issue.” Tr. at p. 2. This decision by the Appeals Council is no basis for relief. The new

report post-dates the ALJ’s decision and so “the ALJ can hardly be faulted for failing to

consider it.” Ritter v. Astrue, 2012 WL 1799192, at *4 (N.D.N.Y. Jan. 24, 2012).

       Moreover, it appears that the purported new evidence – specifically that Plaintiff

needed the accommodation of elevating her legs due to knee swelling – was, in fact,

information which the ALJ was already generally aware. Plaintiff testified at the hearing

that she suffered swelling in her knees and the ALJ questioned her about the extent of

that condition. Tr. at pp. 37 & 42. The ALJ, therefore, was clearly aware of this

condition and nonetheless chose not to impose any elevation limitation in Plaintiff’s

RFC. When addressing the Appeals Council’s consideration of new evidence, the Court

must consider whether evidence is new and material, i.e., was likely to affect the ALJ’s
                                            17
determination. Brown ex rel. S.W. v. Astrue, 2008 WL 3200246, at *14 (N.D.N.Y. Aug.

5, 2008). Given that the ALJ was aware of the knee swelling, “this court cannot

conclude that the new opinion evidence was reasonably likely to have altered the ALJ’s

decision. Therefore, remand is unnecessary.” Sherrill B. v. Comm’r of Soc. Sec., 2018

WL 4150881, at *11 (N.D.N.Y. Aug. 30, 2018)

                                IV. CONCLUSION

      ACCORDINGLY, it is

      ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

      ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED and the Complaint is DISMISSED; and it is further

      ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: March 20, 2019
       Albany, New York




                                         18
